Exhibit 10.1
 
 
 
[barnesnoblebooksellers.jpg]
 
 




January 20, 2015


Mr. Mitchell S. Klipper
122 Fifth Avenue
New York, NY 10011


Re:  Retirement and Advisory Agreement


Dear Mr. Klipper:


This Retirement and Advisory Agreement (the “Advisory Agreement”) is intended to
amend the employment agreement between you and Barnes & Noble, Inc. (the
“Company”), dated as of March 17, 2010 (the “Employment Agreement”), and to set
forth our mutual understanding regarding your retirement as Chief Executive
Officer – Barnes & Noble Retail Group and transition to Special Advisor to the
Company.  Any matters referred to in your Employment Agreement that are not
expressly addressed in this Advisory Agreement shall continue to be governed by
the terms of your Employment Agreement, which remains in full force and effect
except as modified hereby.  Any capitalized terms that are not otherwise defined
herein shall have the meanings assigned thereto in your Employment Agreement.


Accordingly, we are pleased to agree as follows:


1.  Term.  For purposes of this letter agreement, (A) the “Remaining Term” shall
mean the period beginning on the date hereof and expiring on May 2, 2015 and
(B) the “Advisory Term” shall mean the period beginning on May 3, 2015 and
expiring on May 3, 2019; provided that the Remaining Term and the Advisory Term
shall terminate on such earlier date on which your employment is terminated by
the Company or you for any reason or no reason.  Your employment shall terminate
upon your death and may be terminated by the Company upon written notice to you
following your Disability.  Your employment may also be terminated by the
Company immediately for Cause or following two weeks written notice to you for
any other reason.  Your employment may also be terminated by you immediately
following written notice to the Company of your intention to resign.


2.  Duties.  You shall remain in your current position of Chief Executive
Officer – Barnes & Noble Retail Group through the expiration of the Remaining
Term, during which period you shall continue to perform those duties (a) set
forth in Section 1 of your Employment Agreement and (b) required for the
transition of your current duties and responsibilities to the next Chief
Executive Officer – Barnes & Noble Retail Group or such other officer or
officers of the Company who shall be assigned such duties and
responsibilities.  During the Advisory Term, you shall transition to and assume
the responsibilities of a Special Advisor to the Company, and in such capacity
you shall perform such duties and have such responsibilities (i) as are
reasonably requested by either of the Executive Chairman or Chief Executive
Officer of the Company, solely with respect to matters relating to your skills,
experience and expertise regarding real estate operations, and (ii) pertaining
to the transition of your current duties and responsibilities to the next Chief
Executive Officer – Barnes & Noble Retail Group or such other officer or
officers of the Company who shall be assigned such duties and responsibilities.
 
 
 
 

--------------------------------------------------------------------------------

 

 
3.  Compensation.


a.  Salary.  During the Remaining Term, your current annual base salary as of
the date hereof shall remain in effect and be paid in accordance with Section
3.1 of your Employment Agreement.  During the Advisory Term, your annual base
salary shall be U.S. $400,000.00, payable in accordance with the Company’s
payroll schedule to executive officers of the Company.  Section 3.1 of your
Employment Agreement shall cease to apply as of the commencement of the Advisory
Term.


b.  Bonus.  Your annual bonus for the Company’s 2015 fiscal year shall be
determined as set forth in Section 3.2 of your Employment Agreement based on
your annual target bonus amount as of the date hereof.  During the Advisory
Term, you shall not be eligible to receive an annual bonus, and Section 3.2 of
your Employment Agreement shall cease to apply effective as of the commencement
of the Advisory Term, except that you shall remain eligible to receive an annual
bonus for fiscal year 2015 in accordance therewith.


c.  Benefits.  From the date hereof through the termination of the Advisory
Term, you shall continue to be entitled to the benefits set forth in Sections
3.3, 3.4, 3.6 and 3.7 of your Employment Agreement.


d.  Equity Awards.  All outstanding unvested equity awards that you hold as of
the date hereof shall vest upon the execution and delivery of this Advisory
Agreement by the parties hereto, and Section 3.5 of your Employment Agreement
shall cease to apply effective as of the execution and delivery of this Advisory
Agreement by the parties hereto.


e.  Severance.  During the Remaining Term, you shall continue to be eligible for
the Severance Amount, but Section 3.8 of the Employment Agreement shall cease to
apply effective as of the commencement of the Advisory Term.  Notwithstanding
any other provision of this Advisory Agreement, in the event that, during the
Advisory Term, your employment is terminated by the Company without Cause or you
voluntarily terminate your employment for Good Reason, you shall be entitled to
(i) the annual base salary you would have received had you remained employed
through May 3, 2019 (the “Advisory Severance Amount”) and (ii) continued
participation in the benefits set forth in Sections 3.3 and 3.7 of your
Employment Agreement (or at the Company’s discretion,
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
participation in equivalent benefits obtained by the Company for you that shall
be as close as reasonably possible to those benefits that you receive as of the
date of termination) through May 3, 2019 (the “Advisory Severance Benefits”), in
each case less all applicable withholding and other applicable taxes and
deductions; provided that (x) you execute and deliver to the Company, and do not
revoke, a Release and (y) you have not materially breached as of the date of
such termination any provisions of your Employment Agreement or this Advisory
Agreement and do not materially breach such provisions at any time during the
Relevant Period (as defined below).  The Company’s obligation to make such
payment and to provide such benefits shall be cancelled upon the occurrence of
any such material breach and, in the event such payment has already been made or
benefits have been provided, you shall repay to the Company such payment and the
value of such benefits within 30 days after demand therefor; provided, however,
such repayment shall not be required if the Company shall have materially
breached your Employment Agreement or this Advisory Agreement prior to the time
of your breach.  The Advisory Severance Amount shall be paid in cash in a single
lump sum on the later of (1) the first day of the month following the month in
which such termination occurs and (2) the date the Revocation Period (as defined
in the Release) has expired, and the Advisory Severance Benefits shall commence
on the date your employment terminates.  Notwithstanding anything in this
paragraph to the contrary, if a Release is not executed and delivered to the
Company within 60 days of such termination of employment (or if such Release is
revoked in accordance with its terms), the Advisory Severance Amount shall not
be paid and the Advisory Severance Benefits shall terminate.  For the avoidance
of doubt, (A) you expressly agree that the change in your authority, duties or
responsibilities in connection with your transition to Special Advisor shall not
constitute “Good Reason” for purposes of this Advisory Agreement and (B) upon
the expiration of the Advisory Term, or upon the termination of your employment
for Cause or due to the expiration of this Advisory Agreement or by your death
or Disability, or by your voluntary termination of your employment hereunder for
any reason other than Good Reason, you shall be entitled only to the payment of
such installments of your annual base salary that have been earned through the
date of such expiration and/or termination and, other than in connection with
the expiration of the Advisory Term, the Company shall provide you and your
dependents continued participation in the Company’s health and medical benefits
(or at the Company’s discretion, participation in equivalent benefits obtained
by the Company for you and your dependents that shall be as close as reasonably
possible to those benefits that you and your dependents receive as of the date
of termination) through May 3, 2019.

 
f.  Change of Control Payments.  During the Remaining Term, you shall continue
to be eligible for the Change of Control payments set forth in Section 3.9 of
the Employment Agreement, but Section 3.9 of the Employment Agreement shall
cease to apply effective as of the commencement of the Advisory Term.  For the
avoidance of doubt, in the event that at any time after the expiration of the
Remaining Term there is a Change of Control, you shall not be entitled to any
enhanced severance payments or benefits as a result of or in connection with
such Change of Control.


4.  Indemnification and Hold Harmless.  The Company shall indemnify, defend and
hold you harmless from any and all claims, suits, demands, settlement,
judgments, arbitration awards and the like (collectively “Claims”) against or
pertaining to you (unless your conduct out of which such Claim arises
constitutes willful misconduct or gross negligence) which arise based on the
facts and circumstances, in part or in whole, from any facts or circumstances
which occurred on or before the expiration or termination of this Advisory
Agreement, and which have or will be filed before, on or after the expiration or
termination of this Advisory Agreement, based on any facts and circumstances
taken by you in the course of your duties hereunder.
 
 
 
3

--------------------------------------------------------------------------------

 

 
5.  Miscellaneous.


a.  Entire Agreement.  This Advisory Agreement and the Employment Agreement
constitute the entire agreement between you and the Company with respect to the
terms and conditions of your employment by the Company and supersedes all prior
agreements, understanding and arrangements, oral or written, between you and the
Company with respect to the subject matter hereof and thereof.  You acknowledge
and agree that this Advisory Agreement constitutes a modification of your rights
under the Employment Agreement and any other agreement between you and the
Company providing for compensation, benefits and severance payments or benefits
or any other plan, program, policy or arrangement providing for such
benefits.  Notwithstanding the foregoing, all other terms of the Employment
Agreement (including Sections 4, 5 and 6 thereof) and any such other agreement
that have not been modified by this Advisory Agreement shall remain in full
force and effect; provided that the term “Relevant Period” shall mean the term
of your employment under this Advisory Agreement (whether during the Remaining
Term or the Advisory Term) and a period of two years following the termination
of such employment for any reason.


b.  Incorporation by Reference.  Except as set forth in Section 5(a) above,
Section 6 of the Employment Agreement shall apply to this Advisory Agreement as
if this Advisory Agreement were the Employment Agreement.






[Signatures Are On The Following Page]
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.


 

  Very truly yours,              BARNES & NOBLE, INC.                      By: 
/s/ Michael P. Huseby       Name:  Michael P. Huseby       Title:    Chief
Executive Officer       Date:    January 20, 2015   

 
 
 

Accepted and Agreed to:                      By:  /s/ Mitchell S. Klipper       
Name:   Mitchell S. Klipper       Title:     Chief Executive Officer of Barnes &
            Noble Retail Group       Date:    January 20, 2015     

 
 
 
 
 
 
 
 
 
[Signatures Page to Employment Agreement]
 
 

--------------------------------------------------------------------------------

 